Exhibit 10.2

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (this “Agreement”) is dated as of March 1, 2005 and
entered into by and among HEXCEL CORPORATION, a Delaware corporation (“Company”)
(each of THE UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of Company (each of
such undersigned Subsidiaries being a “Subsidiary Grantor” and collectively
“Subsidiary Grantors”) and each ADDITIONAL GRANTOR that may become a party
hereto after the date hereof in accordance with Section 21 hereof (each of
Company, each Subsidiary Grantor, and each Additional Grantor being a “Grantor”
and collectively the “Grantors”) and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent for and representative of (in such capacity herein called
“Secured Party”) the Beneficiaries (as hereinafter defined).

 

PRELIMINARY STATEMENTS

 

A.                                   Pursuant to the Credit Agreement dated as
of March 1, 2005 (said Credit Agreement, as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time, being the
“Credit Agreement”; all capitalized terms used herein (including the preamble
and preliminary statements hereto) and not otherwise defined in Section 31 or
elsewhere herein shall have the meanings ascribed thereto in the Credit
Agreement or, if not defined therein, in the UCC), by and among Company, the
financial institutions listed therein as Lenders and Deutsche Bank Trust Company
Americas, as Administrative Agent (in such capacity, “Administrative Agent”),
Lenders have made certain commitments, subject to the terms and conditions set
forth in the Credit Agreement, to extend certain credit facilities to Company.

 

B.                                     Company may from time to time enter, or
may from time to time have entered, into one or more Lender Swap Agreements with
one or more Swap Counterparties in accordance with the terms of the Credit
Agreement, and it is desired that the obligations of Company under the Lender
Swap Agreements, including, without limitation, the obligation of Company to
make payments thereunder in the event of early termination thereof, together
with all obligations of Company under the Credit Agreement and the other Loan
Documents, be secured hereunder.

 

C.                                     It is a condition precedent to the
initial extensions of credit by Lenders under the Credit Agreement that Grantors
listed on the signature pages hereof shall have granted the security interests
and undertaken the obligations contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce Lenders to make Loans and other
extensions of credit under the Credit Agreement and to induce Swap
Counterparties to enter into the Lender Swap Agreements, each Grantor hereby
agrees with Secured Party as follows:

 

SECTION 1.                                Grant of Security.

 

Each Grantor hereby grants to Secured Party a continuing security interest and
continuing lien on all of such Grantor’s right, title and interest in, to and
under all of personal property of such Grantor, in each case whether now owned
or hereinafter acquired or arising and

 

1

--------------------------------------------------------------------------------


 

wherever located, including the following (all of which being hereinafter
collectively referred to as the “Collateral”):

 

(a)                                  all Accounts;

 

(b)                                 all Chattel Paper;

 

(c)                                  all Money and all Deposit Accounts,
together with all amounts on deposit from time to time in such Deposit Accounts;

 

(d)                                 all Documents;

 

(e)                                  all General Intangibles, including all
Intellectual Property Collateral, Payment Intangibles and Software;

 

(f)                                    all Goods, including Inventory, Equipment
and Fixtures;

 

(g)                                 all Instruments;

 

(h)                                 all Investment Property;

 

(i)                                     all Letter-of-Credit Rights and other
Supporting Obligations;

 

(j)                                     all Records;

 

(k)                                  all Commercial Tort Claims, including those
set forth on Schedule 1  annexed hereto; and

 

(l)                                     all Proceeds and Accessions with respect
to any of the foregoing Collateral.

 

Each category of Collateral set forth above shall have the meaning set forth in
the UCC (to the extent such term is defined in the UCC).

 

Notwithstanding the foregoing, the Collateral shall not include and no Grantor
shall be deemed to have granted a security interest in: (i) any Equity Interest
in a Foreign Subsidiary that is not a first-tier Material Foreign Subsidiary,
(ii) more than 65% of the capital stock of any Foreign Corporation or Domestic
Foreign Holding Company, (iii) any applications to register Trademarks in the
U.S. Patent and Trademark Office based on the Grantors “intent to use” such
Trademark unless and until a Statement of Use or Amendment to Allege Use is
filed therein, at which point such Trademark application shall be considered
automatically included in the Collateral (and in the Intellectual Property
Collateral), (iv) the Excluded Property or (v) any of such Grantor’s rights or
interests in or under, any Restricted Patent or any lease, license, contract,
permit, Instrument, Security, agreement or franchise to which such Grantor is a
party or any of its rights or interests thereunder if and for so long as, and to
the extent that, the grant of such security interest would constitute or result
in (A) the abandonment, invalidation or unenforceability of any right, title or
interest of any Grantor therein or (B) a breach or termination pursuant to the
terms of, or a default under, such lease, license, contract, permit,

 

2

--------------------------------------------------------------------------------


 

Instrument, Security, agreement or franchise (including, without limitation,
relating to any of the Restricted Patents) (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC of any relevant jurisdiction or under any other applicable
law (including the Bankruptcy Code) or principles of equity); provided however,
that, with respect to the foregoing clause (v), the security interest shall
attach immediately (and such Restricted Patent shall constitute Collateral and
Intellectual Property Collateral hereunder) at such time as the condition
causing such abandonment, invalidation, or unenforceability shall be remedied or
shall cease to exist and, to the extent severable, shall attach immediately to
any portion of any such lease, license, contract, permit, Instrument, Security,
agreement or franchise that does not result in any of the consequences set forth
in subsection (A) or (B) above.

 

SECTION 2.                                Security for Obligations.

 

This Agreement secures, and the Collateral is collateral security for, the
prompt payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor.  “Secured Obligations” means:

 

(a)                                  with respect to Company, all obligations of
every nature of Company now or hereafter existing under or arising out of or in
connection with the Credit Agreement and the other Loan Documents and any Lender
Swap Agreement; and

 

(b)                                 with respect to each Subsidiary Grantor and
Additional Grantor, all obligations of every nature of such Subsidiary Grantor
now or hereafter existing under or arising out of or in connection with the
Subsidiary Guaranty.

 

in each case together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Lender Swap Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any Lender or
Swap Counterparty as a preference, fraudulent transfer or otherwise, and all
obligations of every nature of Grantors now or hereafter existing under this
Agreement (including, without limitation, interest and other amounts that, but
for the filing of a petition in bankruptcy with respect to Company or any other
Grantor, would have accrued on any such obligations, whether or not a claim is
allowed against Company or such Grantor for such amounts in the related
bankruptcy proceeding).

 

SECTION 3.                                Grantors Remain Liable.

 

Anything contained herein to the contrary notwithstanding, (a) the exercise by
Secured Party of any of its rights hereunder shall not release any Grantor from
any of its duties or obligations under the contracts and agreements included in
the Collateral, and (b) Secured Party shall not have any obligation or liability
under any contracts, licenses, and agreements included in the Collateral by
reason of or arising out of this Agreement, nor shall Secured Party

 

3

--------------------------------------------------------------------------------


 

be obligated to perform any of the obligations or duties of any Grantor
thereunder or to take any action to collect or enforce any claim for payment
assigned hereunder.

 

SECTION 4.                                Representations and Warranties.

 

Each Grantor represents and warrants as follows:

 

(a)                                  Ownership of Collateral.  Except as
expressly permitted by the Credit Agreement, such Grantor owns its interests in
the Collateral free and clear of any Lien and no effective financing statement
or other instrument similar in effect covering all or any part of the Collateral
is on file in any filing or recording office, including any IP Filing Office.

 

(b)                                 Perfection.  The security interests in the
Collateral granted to Secured Party for the ratable benefit of Lenders and Swap
Counterparties hereunder constitute valid security interests in the Collateral,
securing the payment of the Secured Obligations.  Upon (i) the filing of UCC
financing statements naming each Grantor as “debtor”, naming Secured Party as
“secured party” and describing the Collateral in the filing offices with respect
to such Grantor set forth on Schedule 2 annexed hereto, (ii) in the case of the
Securities Collateral consisting of certificated Securities or evidenced by
Instruments, in addition to filing of such UCC financing statements, delivery of
the certificates representing such certificated Securities and delivery of such
Instruments to Secured Party (and in the case of Securities Collateral issued by
a foreign issuer, any actions required under foreign law to perfect a security
interest in such Securities Collateral), in each case duly endorsed or
accompanied by duly executed instruments of assignment or transfer in blank,
(iii) in the case of the Intellectual Property Collateral, in addition to the
filing of such UCC financing statements, the recordation of a Grant with the
applicable IP Filing Office (and the taking of any actions required to perfect
or make effective the security interest of the Secured Party in Intellectual
Property Collateral created under the laws of jurisdictions outside the United
States and the making of subsequent recordations in the IP Filing Offices with
respect to Intellectual Property Collateral acquired after the date hereof and
with respect to the Restricted Patents, if and when such Patents are no longer
Restricted Patents), (iv) in the case of Equipment that is covered by a
certificate of title, the filing with the registrar of motor vehicles or other
appropriate authority in the applicable jurisdiction of an application
requesting the notation of the security interest created hereunder on such
certificate of title, and (v), in the case of any Deposit Account and any
Investment Property constituting a Security Entitlement, Securities Account,
Commodity Contract or Commodity Account, the execution and delivery to Secured
Party of an agreement providing for control by Secured Party thereof, the
security interests in the Collateral (other than Collateral subject to the
Mortgages or receivables subject to the Federal Assignment of Claims Act)
granted to Secured Party for the ratable benefit of Lenders and Swap
Counterparties will constitute perfected security interests therein prior to all
other Liens (except for Permitted Encumbrances and Liens permitted by
subsection 7.2A of the Credit Agreement), and, subject to the filings and other
actions set forth in subsection (iii) above, all filings and other actions
necessary to perfect such security interests have been duly made or taken.

 

(c)                                  Office Locations; Type and Jurisdiction of
Organization; Locations of Equipment and Inventory.  Such Grantor’s name as it
appears in official filings in the jurisdiction of its organization, type of
organization (i.e. corporation, limited partnership, etc.), jurisdiction of
organization, principal place of business, chief executive office, office where
such

 

4

--------------------------------------------------------------------------------


 

Grantor keeps its Records regarding the Accounts, Intellectual Property and
originals of Chattel Paper, and organization number provided by the applicable
Government Authority of the jurisdiction of organization are set forth on
Schedule 3 annexed hereto.  All of the Equipment and Inventory located in the
United States is located at the places set forth on Schedule 4 annexed hereto,
except for (x) Inventory which, in the ordinary course of business, is in
transit either (i) from a supplier to a Grantor, (ii) between the locations set
forth on Schedule 4 annexed hereto, or (iii) to customers of a Grantor or (y)
Equipment and Inventory located elsewhere which has an aggregate value at any
one time not in excess of $2,000,000.

 

(d)                                 Names.  No Grantor (or predecessor by merger
or otherwise of such Grantor) has, within the five year period preceding the
date hereof, or, in the case of an Additional Grantor, the date of the
applicable Counterpart, had a different name from the name of such Grantor
listed on the signature pages hereof, except the names set forth on Schedule 5
annexed hereto.

 

(e)                                  Delivery of Certain Collateral.  All
certificates or Instruments (excluding checks) evidencing, comprising or
representing the Collateral and required to be delivered to the Secured Party
pursuant to the terms hereof, the Credit Agreement or any other Collateral
Document have been delivered to Secured Party duly endorsed or accompanied by
duly executed instruments of transfer or assignment in blank.

 

(f)                                    Securities Collateral.  Schedule 6
annexed hereto sets forth all of the Pledged Equity owned by each Grantor, and
the percentage ownership in each issuer thereof; and Schedule 7 annexed hereto
sets forth all of the Pledged Debt owned by such Grantor.

 

(g)                                 Intellectual Property Collateral.  A true
and complete list of all U.S. Trademark Registrations and applications for any
U.S. Trademark owned by such Grantor, in whole or in part, is set forth on
Schedule 8 annexed hereto; a true and complete list of all U.S. Patents owned by
such Grantor, in whole or in part, is set forth on Schedule 9 annexed hereto; a
true and complete list of all U.S. Copyright Registrations and applications for
U.S. Copyright Registrations owned by such Grantor, in whole or in part, is set
forth on Schedule 10 annexed hereto; and such Grantor is not aware of any
pending or threatened claim by any third party that any of the Intellectual
Property Collateral owned, held or used by such Grantor is invalid or
unenforceable.

 

(h)                                 Deposit Accounts, Securities Accounts,
Commodity Accounts.  Schedule 11 annexed hereto lists all Deposit Accounts,
Securities Accounts and Commodity Accounts owned by each Grantor, and indicates
the institution or intermediary at which the account is held and the account
number.

 

(i)                                     Chattel Paper.  Such Grantor has no
interest in any item of Chattel Paper having a face value in excess of $500,000,
except as set forth in Schedule 12 annexed hereto.

 

(j)                                     Letter-of-Credit Rights.  Such Grantor
has no interest in any Letter-of-Credit Rights having a face value in excess of
$500,000 in any case, except as set forth on Schedule 13 annexed hereto.

 

5

--------------------------------------------------------------------------------


 

The representations and warranties as to the information set forth in Schedules
referred to herein are made as to each Grantor (other than Additional Grantors)
as of the date hereof and as to each Additional Grantor as of the date of the
applicable Counterpart, except that, in the case of a Pledge Supplement, IP
Supplement or notice delivered pursuant to Section 5(d) hereof, such
representations and warranties are made as of the date of such supplement or
notice.

 

SECTION 5.                                Further Assurances.

 

(a)                                  Generally.  Each Grantor agrees that from
time to time, at the expense of Grantors, such Grantor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary, or that Secured Party may reasonably request, in order to
perfect any security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.  Without limiting the generality of the
foregoing, each Grantor will:  (i) upon and during the continuation of a
Potential Event of Default or an Event of Default notify Secured Party in
writing of receipt by such Grantor of any interest in Chattel Paper having in
any individual case a face value in excess of $500,000 and, at the request of
Secured Party, mark conspicuously each item of Chattel Paper and each of its
records pertaining to the Collateral, with a legend, in form and substance
reasonably satisfactory to Secured Party, indicating that such Collateral is
subject to the security interest granted hereby, (ii) upon and during the
continuation of a Potential Event of Default or an Event of Default, at the
request of Secured Party, deliver to Secured Party all promissory notes and
other Instruments having in any individual case a face value in excess of
$500,000 and all original counterparts of Chattel Paper having in any individual
case a face value in excess of $500,000, each duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to Secured Party, (iii) upon and during the continuation
of a Potential Event of Default or an Event of Default (A) execute (if
necessary) and file such financing or continuation statements, or amendments
thereto, (B) execute and deliver, and cause to be executed and delivered
agreements establishing that Secured Party has control of Deposit Accounts and
Securities Accounts of such Grantor (to the extent required to comply with
subsection 6.11 of the Credit Agreement), and (C) deliver such documents,
instruments, notices, records and consents, and take such other actions, in each
case requested by the Secured Party, necessary to establish that Secured Party
has control over electronic Chattel Paper and Letter-of-Credit Rights of such
Grantor having in any individual case a face value in excess of $500,000,
(iv) furnish to Secured Party from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral, in each case as Secured Party may reasonably request, all
in reasonable detail and (v) at Secured Party’s request, appear in and defend
any action or proceeding that may affect such Grantor’s title to or Secured
Party’s security interest in all or any material part of the Collateral.  Each
Grantor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (including any financing statement indicating that it covers “all
assets” or “all personal property” or “all personal property of the debtor now
owned or hereafter acquired” of such Grantor) without the signature of any
Grantor.

 

(b)                                 Securities Collateral.  Without limiting the
generality of the foregoing Section 5(a), each Grantor agrees that (i) all
certificates or Instruments representing or

 

6

--------------------------------------------------------------------------------


 

evidencing the Securities Collateral shall be delivered to and held by or on
behalf of Secured Party pursuant hereto and shall be in suitable form for
transfer by delivery or, as applicable, shall be accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignments in blank, all in form and substance reasonably satisfactory to
Secured Party and (ii) it will, within thirty (30) days after the end of each
calendar quarter, deliver to Secured Party a Pledge Supplement, duly executed by
such Grantor, in respect of any additional Equity Interests or Indebtedness
constituting Securities Collateral that were acquired during such calendar
quarter; provided, that the failure of any Grantor to execute a Pledge
Supplement with respect to any additional Securities Collateral shall not impair
the security interest of Secured Party therein or otherwise adversely affect the
rights and remedies of Secured Party hereunder with respect thereto.  Upon each
such acquisition, the representations and warranties contained in Section 4(f)
hereof shall be deemed to have been made by such Grantor as to such Securities
Collateral, whether or not such Pledge Supplement is delivered.

 

(c)                                  Intellectual Property Collateral.  Within
thirty (30) days after the end of each calendar quarter, each Grantor shall
notify Secured Party in writing of any applications or registrations for
Patents, Trademarks or Copyrights filed in or issued by the United States Patent
and Trademark Office or the United States Copyright Office, respectively, since
the last notification to Secured Party, and each Grantor owning such application
or registration of Intellectual Property Collateral shall execute and deliver to
Secured Party an IP Supplement with respect thereto for recordation in the
applicable IP Filing Office; provided, the failure of any Grantor to execute an
IP Supplement for recordation with respect to any additional Intellectual
Property Collateral shall not impair the security interest of Secured Party
therein or otherwise adversely affect the rights and remedies of Secured Party
hereunder with respect thereto.  Upon delivery to Secured Party of an IP
Supplement, Schedules 8, 9 and 10 annexed hereto and Schedule A to each Grant,
as applicable, shall be deemed modified to include a reference to any right,
title or interest in any existing Intellectual Property Collateral or any
Intellectual Property Collateral set forth on Schedule A to such IP Supplement. 
Upon each such acquisition, the representations and warranties contained in
Section 4(g) hereof shall be deemed to have been made by such Grantor as to such
Intellectual Property Collateral, whether or not such IP Supplement is
delivered, subject to any exceptions made in the related IP Supplement actually
delivered.

 

(d)                                 Commercial Tort Claims.  Grantors have no
Commercial Tort Claims as of the date hereof, except as set forth on Schedule 1
annexed hereto.  In the event that a Grantor shall at any time after the date
hereof have any material Commercial Tort Claims, such Grantor shall promptly
notify Secured Party thereof in writing, which notice shall (i) set forth in
reasonable detail the basis for and nature of such Commercial Tort Claim and
(ii) constitute an amendment to this Agreement by which such Commercial Tort
Claim shall constitute part of the Collateral.

 

SECTION 6.                                Certain Covenants of Grantors.

 

Each Grantor shall give Secured Party at least 20 days’ prior written notice of
(i) any change in such Grantor’s name, type of organization, principal place of
business or chief executive office or organizational number and (ii) any
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of such Grantor.

 

7

--------------------------------------------------------------------------------


 

SECTION 7.                                Special Covenants With Respect to
Equipment and Inventory.

 

Each Grantor shall:

 

(a)                                  upon the occurrence and during the
continuance of an Event of Default, if any Inventory located in the United
States is in possession or control of any of such Grantor’s agents or processors
and the aggregate book value of all such Inventory exceeds $1,000,000, instruct
such agent or processor to hold all such Inventory for the account of Secured
Party and subject to the instructions of Secured Party; and

 

(b)                                 if any Inventory located in the United
States is located on premises leased by such Grantor and the Inventory at such
location has an aggregate book value in excess of $1,000,000, use its
commercially reasonable efforts to deliver to Secured Party a fully executed
landlord waiver or access agreement, in form and substance reasonably
satisfactory to the Secured Party; and

 

(c)                                  upon and during the continuation of an
Event of Default, deliver to Secured Party any negotiable Document issued to
such Grantor in respect of Inventory or Equipment located in the United States.

 

SECTION 8.                                Special Covenants with respect to
Accounts.

 

(a)                                  Each Grantor shall maintain Records of its
Accounts and all documentation relating thereto in accordance with sound
business practices.

 

(b)                                 Each Grantor may take (and, upon the
occurrence and during the continuance of an Event of Default at Secured Party’s
direction, shall take) such action as such Grantor or Secured Party may deem
necessary or advisable to enforce collection of amounts due or to become due
under the Accounts; provided, however, that Secured Party shall have the right,
upon the occurrence and during the continuation of an Event of Default and upon
written notice to such Grantor of its intention to do so, to (i) notify the
account debtors or obligors under any Accounts of the assignment of such
Accounts to Secured Party and to direct such account debtors or obligors to make
payment of all amounts due or to become due to such Grantor thereunder directly
to Secured Party, (ii) notify each Person maintaining a lockbox or similar
arrangement to which account debtors or obligors under any Accounts have been
directed to make payment to remit all amounts representing collections on checks
and other payment items from time to time sent to or deposited in such lockbox
or other arrangement directly to Secured Party, (iii) enforce collection of any
such Accounts at the expense of Grantors, and (iv) adjust, settle or compromise
the amount or payment thereof, in the same manner and to the same extent as such
Grantor might have done.  After receipt by such Grantor of the notice from
Secured Party referred to in the proviso to the preceding sentence, (A) all
amounts and proceeds (including checks and other Instruments) received by such
Grantor in respect of the Accounts shall be received in trust for the benefit of
Secured Party hereunder, shall be segregated from other funds of such Grantor
and shall be forthwith paid over or delivered to Secured Party in the same form
as so received (with any necessary endorsement) to be held as cash Collateral
and applied as provided by Section 17 hereof, and (B) such Grantor shall not,
without the written consent of Secured Party, adjust, settle or compromise the
amount or payment of any Account, or release wholly or partly any account debtor
or obligor thereof, or allow any credit or discount thereon.

 

8

--------------------------------------------------------------------------------


 

SECTION 9.                                Special Covenants With Respect to the
Securities Collateral.

 

(a)                                  Form of Securities Collateral.  Upon the
occurrence and during the continuance of an Event of Default, the Secured Party
shall have the right at any time to exchange certificates or instruments
representing or evidencing Securities Collateral for certificates or instruments
of smaller or larger denominations.  If any Securities Collateral is not a
security pursuant to Section 8-103 of the UCC, no Grantor shall take any action
that, under such Section, converts such Securities Collateral into a security
without causing the issuer thereof to issue to it certificates or instruments
evidencing such Securities Collateral, which it shall promptly deliver to
Secured Party as provided in this Section 9(a).

 

(b)                                 Covenants.  Each Grantor shall (i) upon the
occurrence and during the continuance of an Event of Default, promptly deliver
to Secured Party all written notices received by it with respect to the
Securities Collateral; (ii) at its expense (A) perform and comply in all
material respects with all terms and provisions of any material agreement
related to the Securities Collateral required to be performed or complied with
by it, (B) maintain all such material agreements in full force and effect and
(C) enforce all such material agreements in accordance with their terms except
to the extent that the failure to do so could not reasonably be expected to
adversely effect Secured Party’s right in or the value of such Securities
Collateral taken as a whole; and (iii) promptly execute and deliver to Secured
Party an agreement providing for control by Secured Party of all Deposit
Accounts and Securities Accounts of such Grantor, in each case to the extent
required to comply with subsection 6.11 of the Credit Agreement.

 

(c)                                  Voting and Distributions.  So long as no
Event of Default shall have occurred and be continuing, (i) each Grantor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Securities Collateral or any part thereof for any purpose not
prohibited by the terms of this Agreement or the Credit Agreement; and (ii) each
Grantor shall be entitled to receive and retain any and all dividends, other
distributions, principal and interest paid in respect of the Securities
Collateral.

 

Upon the occurrence and during the continuation of an Event of Default, (x) upon
written notice from Secured Party to any Grantor, all rights of such Grantor to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease, and all such rights shall
thereupon become vested in Secured Party who shall thereupon have the sole right
to exercise such voting and other consensual rights, (y) except as otherwise
specified in the Credit Agreement, all rights of such Grantor to receive the
dividends, other distributions, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant hereto shall cease, and
all such rights shall thereupon become vested in Secured Party who shall
thereupon have the sole right to receive and hold as Collateral such dividends,
other distributions, principal and interest payments, and (z) all dividends,
principal, interest payments and other distributions which are received by such
Grantor contrary to the provisions of clause (y) above shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
such Grantor and shall forthwith be paid over to Secured Party as Collateral in
the same form as so received (with any necessary endorsements).

 

In order to permit Secured Party to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly

 

9

--------------------------------------------------------------------------------


 

execute and deliver (or cause to be executed and delivered) to Secured Party all
such proxies, dividend payment orders and other instruments as Secured Party may
from time to time reasonably request, and (II) without limiting the effect of
clause (I) above, each Grantor hereby grants to Secured Party an irrevocable
proxy to vote the Pledged Equity and to exercise all other rights, powers,
privileges and remedies to which such Grantor would be entitled (including
giving or withholding written consents, calling special meetings and voting at
such meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Equity on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Equity or any officer or agent thereof), upon the occurrence and
during the continuance of an Event of Default and which proxy shall only
terminate upon the payment in full of the Secured Obligations (other than
Unasserted Obligations), the cure of such Event of Default or the waiver thereof
as evidenced by a writing executed by Secured Party.

 

SECTION 10.                                                  Special Covenants
With Respect to the Intellectual Property Collateral.

 

(a)                                  Each Grantor shall:

 

(i)                                     take any and all reasonable steps to
protect the secrecy of all material trade secrets relating to the products and
services sold or delivered under or in connection with the Intellectual Property
Collateral, including, without limitation, where appropriate entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents;

 

(ii)                                  use proper statutory notice in connection
with its use of any of the material Intellectual Property Collateral to prevent
loss of legal protection for such Intellectual Property Collateral; and

 

(iii)                               use a commercially appropriate standard of
quality (which may be consistent with such Grantor’s past practices) in the
manufacture, sale and delivery of products and services sold or delivered under
or in connection with the Trademarks.

 

(b)                                 Each Grantor shall have the duty to
diligently prosecute, file and/or make, unless and until such Grantor, in its
commercially reasonable judgment, decides otherwise, (i) any application for
registration relating to any of the Intellectual Property Collateral owned by
such Grantor and set forth on Schedules 8, 9 or 10 annexed hereto, as
applicable, that is pending as of the date of this Agreement, (ii) any
application on any future patentable but unpatented innovation or invention
comprising Intellectual Property Collateral (except for inventions of nominal
commercial value or with respect to which such Grantor has determined in the
exercise of its commercially reasonable judgment that it shall not seek a Patent
on), and (iii) any Trademark opposition and cancellation proceedings, renew
Trademark Registrations and Copyright Registrations and do any and all other
acts which are necessary or desirable in Grantor’s reasonable commercial
judgment to preserve and maintain all rights in all Intellectual Property
Collateral that is material to such Grantor’s business.  Any expenses incurred
in connection therewith shall be borne solely by Grantors.  Subject to the
foregoing, each Grantor shall give Secured Party prior written notice of any
abandonment of any Intellectual Property Collateral that is material to such
Grantor’s business.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Except as provided herein, each Grantor
shall have the right to commence and prosecute in its own name, as real party in
interest, for its own benefit and at its own expense, such suits, proceedings or
other actions for infringement, unfair competition, dilution, misappropriation
or other violation, or reexamination or reissue proceedings as are necessary to
protect the Intellectual Property Collateral.  Each Grantor shall promptly,
following its becoming aware thereof, notify Secured Party of the institution
of, or of any adverse determination in, any proceeding (whether in an IP Filing
Office or any federal, state, local or foreign court) regarding such Grantor’s
ownership, right to use, or interest in any material Intellectual Property
Collateral (other than non-final “office actions” in connection with the
prosecution of applications).  Each Grantor shall provide to Secured Party any
information with respect thereto requested by Secured Party.

 

(d)                                 In addition to, and not by way of limitation
of, the granting of a security interest in the Collateral pursuant hereto, each
Grantor, effective upon the occurrence and during the continuance of an Event of
Default, hereby grants to Secured Party the nonexclusive right and license to
use all Intellectual Property Collateral owned or, to the extent that Grantor is
lawfully able to grant such license, used by such Grantor, all to the extent
necessary to enable Secured Party to realize on the Collateral in accordance
with this Agreement and to enable any transferee or assignee of the Collateral
to enjoy the benefits of the Collateral, such license, with respect to the
Trademarks, being subject to the user’s agreement to maintain standards of
quality in connection with the goods and services sold under such Trademarks
sufficient to maintain the validity of such Trademarks.  This right shall inure
to the benefit of all successors, assigns and transferees of Secured Party and
its successors, assigns and transferees, whether by voluntary conveyance,
operation of law, assignment, transfer, foreclosure, deed in lieu of foreclosure
or otherwise.  Such right and license shall be granted free of charge, without
requirement that any monetary payment whatsoever be made to such Grantor.

 

SECTION 11.                          Collateral Account.

 

(a)                                  Secured Party is hereby authorized to
establish and maintain as a blocked account under the sole dominion and control
of Secured Party, a restricted Deposit Account designated as “Hexcel Corporation
Collateral Account”.  All amounts at any time held in the Collateral Account
shall be beneficially owned by Grantors but shall be held in the name of Secured
Party hereunder, for the benefit of Beneficiaries, as collateral security for
the Secured Obligations upon the terms and conditions set forth herein. 
Grantors shall have no right to withdraw, transfer or, except as expressly set
forth herein or in the Credit Agreement, otherwise receive any funds deposited
into the Collateral Account.  Anything contained herein to the contrary
notwithstanding, the Collateral Account shall be subject to such applicable
laws, and such applicable regulations of the Board of Governors of the Federal
Reserve System and of any other appropriate banking or Government Authority, as
may now or hereafter be in effect.  All deposits of funds in the Collateral
Account shall be made by wire transfer (or, if applicable, by intra-bank
transfer from another account of a Grantor) of immediately available funds, in
each case addressed in accordance with instructions of Secured Party.  Each
Grantor shall, promptly after initiating a transfer of funds to the Collateral
Account, give notice to Secured Party by telefacsimile of the date, amount and
method of delivery of such deposit.  Cash held by Secured Party in the
Collateral Account shall not be invested by Secured Party but instead shall be
maintained as a cash deposit in the Collateral Account pending application
thereof as elsewhere provided in this Agreement or in the Credit Agreement.  To
the extent permitted under

 

11

--------------------------------------------------------------------------------


 

Regulation Q of the Board of Governors of the Federal Reserve System, any cash
held in the Collateral Account shall bear interest at the standard rate paid by
Secured Party to its customers for deposits of like amounts and terms.  Subject
to Secured Party’s rights hereunder, any interest earned on deposits of cash in
the Collateral Account shall be deposited directly in, and held in, the
Collateral Account.

 

(b)                                 In the event that Company is required to
cash collateralize any Letter of Credit or Letters of Credit pursuant to the
Credit Agreement, other than pursuant to Section 8 of the Credit Agreement, in
which case the provisions of Section 15(c) of this Agreement shall apply,
subject to the provisions of the Credit Agreement, such cash collateral shall be
retained by Secured Party until such time as such Letter of Credit or Letters of
Credit shall have expired or been surrendered and any drawings under such Letter
of Credit or Letters of Credit paid in full, whether by reason of application of
funds in the Collateral Account or otherwise.  Secured Party is authorized to
apply any amount in the Collateral Account to pay any drawing on a Letter of
Credit.  Subject to the provisions of Section 15(c) of this Agreement and the
Credit Agreement, if any such cash collateral is no longer required to be
retained in the Collateral Account, it shall be paid by Secured Party to Company
or at Company’s direction.

 

SECTION 12.                          Secured Party Appointed Attorney-in-Fact.

 

Each Grantor hereby irrevocably appoints Secured Party as such Grantor’s
attorney-in-fact (such appointment being coupled with an interest), with full
authority in the place and stead of such Grantor and in the name of such
Grantor, Secured Party or otherwise, from time to time in Secured Party’s
reasonable discretion to take any action and to execute any instrument that
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:

 

(a)                                  upon the occurrence and during the
continuance of an Event of Default, to obtain and adjust insurance required to
be maintained by such Grantor or paid to Secured Party pursuant to the Credit
Agreement;

 

(b)                                 upon the occurrence and during the
continuance of an Event of Default, to ask for, demand, collect, sue for,
recover, compound, receive and give acquittance and receipts for moneys due and
to become due under or in respect of any of the Collateral;

 

(c)                                  upon the occurrence and during the
continuance of an Event of Default, to receive, endorse and collect any drafts
or other Instruments, Documents, Chattel Paper and other documents in connection
with clauses (a) and (b) above;

 

(d)                                 upon the occurrence and during the
continuance of an Event of Default, to file any claims or take any action or
institute any proceedings that Secured Party may deem necessary or desirable for
the collection of any of the Collateral or otherwise to enforce or protect the
rights of Secured Party with respect to any of the Collateral;

 

(e)                                  to pay or discharge Taxes or Liens (other
than Taxes not required to be discharged pursuant to the Credit Agreement and
Liens permitted under this Agreement or the Credit Agreement, including, in each
case, pursuant to subsection 6.3A of the Credit Agreement) levied or placed upon
or threatened against the Collateral, the legality or validity thereof and the

 

12

--------------------------------------------------------------------------------


 

amounts necessary to discharge the same to be determined by Secured Party in its
sole discretion, any such payments made by Secured Party to become obligations
of such Grantor to Secured Party, due and payable immediately without demand;

 

(f)                                    upon the occurrence and during the
continuance of an Event of Default, to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications and notices in connection with Accounts and
other documents relating to the Collateral; and

 

(g)                                 upon the occurrence and during the
continuance of an Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though Secured Party were the absolute owner thereof for
all purposes, and to do, at Secured Party’s option and Grantors’ expense, at any
time or from time to time, all acts and things that Secured Party deems
necessary to protect, preserve or realize upon the Collateral and Secured
Party’s security interest therein in order to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

SECTION 13.                          Secured Party May Perform.

 

If any Grantor fails to perform any agreement contained herein and such failure
is not remedied to the satisfaction of Secured Party within 15 days after being
notified thereof, Secured Party may itself perform, or cause performance of,
such agreement, and the expenses of Secured Party incurred in connection
therewith shall be payable by Grantors under Section 18(b).

 

SECTION 14.                          Standard of Care.

 

The powers conferred on Secured Party hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Secured Party shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral.  Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property.

 

SECTION 15.                          Remedies.

 

(a)                                  Generally.  If any Event of Default shall
have occurred and be continuing, Secured Party may, subject to Section 20
hereof, exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it, all the rights
and remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may (i) require each Grantor to,
and each Grantor hereby agrees that it will at its expense and upon request of
Secured Party forthwith, assemble all or part of the Collateral as directed by
Secured Party and make it available to Secured Party at a place to be designated
by Secured Party that is reasonably convenient to both parties, (ii) to the
extent permitted by applicable law, enter onto the property where any Collateral
is located and take possession thereof with or without judicial process,
(iii) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent Secured Party deems appropriate, (iv) to the extent
permitted by applicable law, take possession of any Grantor’s premises or place
custodians in

 

13

--------------------------------------------------------------------------------


 

exclusive control thereof, remain on such premises and use the same and any of
such Grantor’s equipment for the purpose of completing any work in process,
taking any actions described in the preceding clause (iii) and collecting any
Secured Obligation, (v) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may deem commercially reasonable, (vi) exercise
dominion and control over and refuse to permit further withdrawals from any
Deposit Account maintained with Secured Party or any Lender and provide
instructions directing the disposition of funds in Deposit Accounts not
maintained with Secured Party or any Lender and (vii) provide entitlement orders
with respect to Security Entitlements and other Investment Property constituting
a part of the Collateral and, without notice to any Grantor, transfer to or
register in the name of Secured Party or any of its nominees any or all of the
Securities Collateral.  Secured Party or any Lender or Swap Counterparty may be
the purchaser of any or all of the Collateral at any such sale and Secured
Party, as agent for and representative of Lenders and Swap Counterparties (but
not any Lender or Swap Counterparty in its individual capacity unless Requisite
Obligees shall otherwise agree in writing), shall be entitled, for the purpose
of bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Secured Obligations as a credit on account of the purchase price for any
Collateral payable by Secured Party at such sale.  Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification.  Secured Party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given.  Secured Party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives any claims against Secured Party arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price which might have been obtained at
a public sale, even if Secured Party accepts the first offer received and does
not offer such Collateral to more than one offeree.  If the proceeds of any sale
or other disposition of the Collateral are insufficient to pay all the Secured
Obligations, Grantors shall be jointly and severally liable for the deficiency
and the fees of any attorneys employed by Secured Party to collect such
deficiency.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 15 will cause irreparable injury to Secured Party,
that Secured Party has no adequate remedy at law in respect of such breach and,
as a consequence, that each and every covenant contained in this Section shall
be specifically enforceable against such Grantor, and each Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that (i) no default has occurred giving
rise to the Secured Obligations becoming due and payable prior to their stated
maturities, or (ii) that the Secured Obligations (other than Unasserted
Obligations) have been paid in full.

 

(b)                                 Securities Collateral.  Each Grantor
recognizes that, by reason of certain prohibitions contained in the Securities
Act and applicable state securities laws, Secured Party

 

14

--------------------------------------------------------------------------------


 

may be compelled, with respect to any sale of all or any part of the Securities
Collateral conducted without prior registration or qualification of such
Securities Collateral under the Securities Act and/or such state securities
laws, to limit purchasers to those who will agree, among other things, to
acquire the Securities Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private placement may be at prices and on terms less favorable
than those obtainable through a sale without such restrictions (including an
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances, each Grantor agrees that any such
private placement shall not be deemed, in and of itself, to be commercially
unreasonable and that Secured Party shall have no obligation to delay the sale
of any Securities Collateral for the period of time necessary to permit the
issuer thereof to register it for a form of sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.  If Secured Party determines
to exercise its right to sell any or all of the Securities Collateral during the
continuance of an Event of Default, upon written request, each Grantor shall and
shall cause each issuer of any Securities Collateral to be sold hereunder from
time to time to furnish to Secured Party all such information as Secured Party
may request in order to determine the amount of Securities Collateral which may
be sold by Secured Party in exempt transactions under the Securities Act and the
rules and regulations of the Securities and Exchange Commission thereunder, as
the same are from time to time in effect.

 

(c)                                  Collateral Account.  If an Event of Default
has occurred and is continuing, any amounts on deposit in the Collateral
Account, except for funds then on deposit or thereafter deposited in the
Collateral Account for the purposes described in the next sentence, shall be
held by Administrative Agent and applied as Obligations become due or, if
applicable, pursuant to subsection 2.4D of the Credit Agreement.  If, in
accordance with Section 8 of the Credit Agreement, Company is required to pay to
Secured Party an amount (the “Aggregate Available Amount”) equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding under the Credit Agreement, Company shall deliver funds in such an
amount for deposit in the Collateral Account.  With respect to any such funds on
deposit in the Collateral Account, (i) upon any drawing under any outstanding
Letter of Credit, Secured Party shall apply any amount in the Collateral Account
to reimburse the Issuing Lender for the amount of such drawing and (ii) in the
event of cancellation or expiration of any Letter of Credit, or in the event of
any reduction in the maximum available amount under any Letter of Credit,
Secured Party shall apply the amount then on deposit in the Collateral Account
in excess of the Aggregate Available Amount (calculated giving effect to such
cancellation, expiration or reduction) as provided in Section 17.

 

SECTION 16.                          Additional Remedies for Intellectual
Property Collateral.

 

(a)                                  Anything contained herein to the contrary
notwithstanding, upon the occurrence and during the continuation of an Event of
Default, (i) Secured Party shall have the right (but not the obligation) to
bring suit, in the name of any Grantor, Secured Party or otherwise, to enforce
any Intellectual Property Collateral, in which event each Grantor shall, at the
request of Secured Party, do any and all lawful acts and execute any and all
documents required by Secured Party in aid of such enforcement and each Grantor
shall promptly, upon demand, reimburse and indemnify Secured Party as provided
in subsections 10.2 and 10.3 of the Credit Agreement and Section 18 hereof, as
applicable, in connection with the exercise of its rights under this Section 16,
and, to the extent that Secured Party shall elect not to bring suit to

 

15

--------------------------------------------------------------------------------


 

enforce any Intellectual Property Collateral as provided in this Section, each
Grantor agrees to use all reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement of any of the Intellectual
Property Collateral by others and for that purpose agrees to use its
commercially reasonable judgment in commencing or maintaining any action, suit
or proceeding or other action against any Person so infringing reasonably
necessary to prevent such infringement; (ii) upon written demand from Secured
Party, each Grantor shall execute and deliver to Secured Party an assignment or
assignments of the Intellectual Property Collateral and such other documents as
are necessary or appropriate to carry out the intent and purposes of this
Agreement; and (iii) within five Business Days after written notice from Secured
Party, each Grantor shall make available to Secured Party, to the extent within
such Grantor’s power and authority, such personnel in such Grantor’s employ as
Secured Party may reasonably designate, by name, title or job responsibility, to
permit such Grantor to continue, directly or indirectly, to produce, advertise
and sell the products and services sold or delivered by such Grantor under or in
connection with the Trademarks, such persons to be available to perform their
prior functions on Secured Party’s behalf and to be compensated by Secured Party
at such Grantor’s expense on a per diem, pro-rata basis consistent with the
salary and benefit structure applicable to each as of the date of such Event of
Default.

 

(b)                                 If (i) an Event of Default shall have
occurred and, by reason of cure, waiver, modification, amendment or otherwise,
no longer be continuing, (ii) no other Event of Default shall have occurred and
be continuing, (iii) an assignment to Secured Party of any rights, title and
interests in and to the Intellectual Property Collateral shall have been
previously made, and (iv) the Secured Obligations shall not have become
immediately due and payable, upon the written request of any Grantor, Secured
Party shall promptly execute and deliver to such Grantor such assignments as may
be necessary to reassign to such Grantor any such rights, title and interests as
may have been assigned to Secured Party as aforesaid, subject to any disposition
thereof that may have been made by Secured Party; provided, after giving effect
to such reassignment, Secured Party’s security interest granted pursuant hereto,
as well as all other rights and remedies of Secured Party granted hereunder,
shall continue to be in full force and effect.

 

SECTION 17.                          Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in the Credit Agreement.

 

SECTION 18.                          Indemnity and Expenses.

 

(a)                                  Grantors jointly and severally agree to
indemnify Secured Party, each Lender and each Swap Counterparty from and against
any and all claims, losses and liabilities in any way relating to, growing out
of or resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses or liabilities result from Secured Party’s or such
Lender’s or Swap Counterparty’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction, in accordance with
subsection 10.3 of the Credit Agreement, the terms of which are incorporated
herein, mutatis mutandis.

 

16

--------------------------------------------------------------------------------


 

(b)                                 Grantors jointly and severally agree to pay
to Secured Party upon demand the amount of any and all costs and expenses in
accordance with subsection 10.2 of the Credit Agreement.

 

(c)                                  The obligations of Grantors in this
Section 18 shall (i) survive the termination of this Agreement and the discharge
of Grantors’ other obligations under this Agreement, the Lender Swap Agreements,
the Credit Agreement and the other Loan Documents and (ii), as to any Grantor
that is a party to a Subsidiary Guaranty, be subject to the provisions of
Section 1(b) thereof.

 

SECTION 19.                          Continuing Security Interest; Transfer of
Loans; Termination and Release.

 

(a)                                  Subject to the provisions of
subsection 10.1 of the Credit Agreement, any Lender may assign or otherwise
transfer any Loans held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Lenders herein or otherwise.

 

(b)                                 Upon the latest of (i) payment in full in
cash of the Secured Obligations (other than in respect of any and all Unasserted
Obligations) then owing to the Secured Party or any other Person (including,
without limitation, any Lender or Swap Counterparty), (ii) the Revolving Loan
Commitment Termination Date, to the extent that there exists Revolving Loan
Exposure, (iii) the Tranche B Term Loan Maturity Date, to the extent that there
exists Term Loan Exposure, (iv) the termination or expiration of all Letters of
Credit, and (v) the cancellation or termination of all Commitments, this
Agreement and the pledge and security interest granted hereby shall immediately
and automatically terminate and all rights to the Collateral shall revert to the
applicable Grantor.

 

(c)                                  While the Credit Agreement is in effect,
upon any sale, lease, transfer or other disposition of any item of Collateral of
any Grantor in accordance with the terms of the Loan Documents, the pledge and
security interest granted hereby in such Collateral shall immediately and
automatically terminate, and all rights to such Collateral shall revert to the
applicable Grantor, in each case without any further action by the Secured Party
or any other Person (including, without limitation, any Lender or Swap
Counterparty).

 

(d)                                 While the Credit Agreement is in effect, if
(A) all or a majority of the stock of a Grantor or any of its successors in
interest under this Agreement shall be sold or otherwise disposed of (including
by merger or consolidation) in accordance with the terms of the Loan Documents,
or (B) a Grantor shall liquidate or dissolve in accordance with the terms of the
Loan Documents, then, in each case, the obligations of such Grantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by the Secured Party or any
other Person (including any Lender or Swap Counterparty) effective as of the
time of such sale, merger, liquidation or dissolution.

 

(e)                                  Upon any termination of this Agreement or
the security interest with respect to any Collateral hereunder or any discharge
and release of a Grantor’s obligations hereunder, in each case as described in
subsections (b), (c) and (d) of this Section 19, the Secured Party will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such

 

17

--------------------------------------------------------------------------------


 

documents as such Grantor shall reasonably request to evidence such termination,
discharge or release.

 

SECTION 20.                          Secured Party as Agent.

 

(a)                                  Secured Party has been appointed to act as
Secured Party hereunder by Lenders and, by their acceptance of the benefits
hereof, Swap Counterparties.  Secured Party shall be obligated, and shall have
the right hereunder, to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking any action
(including, without limitation, the release or substitution of Collateral),
solely in accordance with this Agreement and the Credit Agreement; provided that
Secured Party shall exercise, or refrain from exercising, any remedies provided
for in Section 15 hereof in accordance with the instructions of Requisite
Obligees.  In furtherance of the foregoing provisions of this Section 20(a),
each Swap Counterparty, by its acceptance of the benefits hereof, agrees that it
shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Swap Counterparty that all
rights and remedies hereunder may be exercised solely by Secured Party for the
benefit of Lenders and Swap Counterparties in accordance with the terms of this
Section 20(a).

 

(b)                                 Secured Party shall at all times be the same
Person that is Administrative Agent under the Credit Agreement.  Written notice
of resignation by Administrative Agent pursuant to subsection 9.5 of the Credit
Agreement shall also constitute notice of resignation as Secured Party under
this Agreement; and appointment of a successor Administrative Agent pursuant to
subsection 9.5 of the Credit Agreement shall also constitute appointment of a
successor Secured Party under this Agreement.  Upon the acceptance of any
appointment as Administrative Agent under subsection 9.5 of the Credit Agreement
by a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Secured Party under this Agreement, and the retiring
Secured Party under this Agreement shall promptly (i) transfer to such successor
Secured Party all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Secured Party
under this Agreement, and (ii) execute and deliver to such successor Secured
Party such amendments to financing statements, and take such other actions, as
may be necessary or appropriate in connection with the assignment to such
successor Secured Party of the security interests created hereunder, whereupon
such retiring Secured Party shall be discharged from its duties and obligations
under this Agreement.  After any retiring Administrative Agent’s resignation
hereunder as Secured Party, the provisions of this Agreement shall inure to its
benefit as to any actions taken or omitted to be taken by it under this
Agreement while it was Secured Party hereunder.

 

(c)                                  Secured Party shall not be deemed to have
any duty whatsoever with respect to any Swap Counterparty until it shall have
received written notice in form and substance satisfactory to Secured Party from
a Grantor or the Swap Counterparty as to the existence and terms of the
applicable Lender Swap Agreement.

 

SECTION 21.                          Additional Grantors.

 

The initial Grantors hereunder shall be Company and such of the Subsidiaries of
Company as are signatories hereto on the date hereof.  From time to time
subsequent to the date

 

18

--------------------------------------------------------------------------------


 

hereof, additional Subsidiaries of Company may become Additional Grantors, by
executing a Counterpart.  Upon delivery of any such Counterpart to Secured
Party, notice of which is hereby waived by Grantors, each such Additional
Grantor shall be a Grantor and shall be as fully a party hereto as if such
Additional Grantor were an original signatory hereto.  Each Grantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Secured Party not to cause any Subsidiary of Company to become an
Additional Grantor hereunder.  This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other Person
becomes or fails to become or ceases to be a Grantor hereunder.

 

SECTION 22.                          Amendments; Etc.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by Secured
Party and, in the case of any such amendment or modification, by Grantors;
provided this Agreement may be modified by the execution of a Counterpart by an
Additional Grantor in accordance with Section 21 hereof and Grantors hereby
waive any requirement of notice of or consent to any such amendment.  Any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.

 

SECTION 23.                          Notices.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile in complete and legible form, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided that notices to Secured Party shall not be
effective until received.  For the purposes hereof, the address of each party
hereto shall be as provided in subsection 10.8 of the Credit Agreement or as set
forth under such party’s name on the signature pages hereof or such other
address as shall be designated by such party in a written notice delivered to
the other parties hereto.

 

SECTION 24.                          Failure or Indulgence Not Waiver; Remedies
Cumulative.

 

No failure or delay on the part of Secured Party in the exercise of any power,
right or privilege hereunder shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise thereof or of any other power, right or privilege. 
All rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

SECTION 25.                          Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

19

--------------------------------------------------------------------------------


 

SECTION 26.                          Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

SECTION 27.                          Governing Law; Rules of Construction.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK, SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT THAT THE UCC
PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH
JURISDICTION SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY
INTEREST IN, OR THE REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL.  The
rules of construction set forth in subsection 1.3 of the Credit Agreement shall
be applicable to this Agreement mutatis mutandis.

 

SECTION 28.                          Consent to Jurisdiction and Service of
Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR OR SECURED PARTY ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE
BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT (OR
ACCEPTING THE BENEFITS HEREOF), EACH GRANTOR AND SECURED PARTY, EACH FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH PROCEEDING MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 23 HEREOF; (IV) AGREES THAT SERVICE AS
PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION
OVER IT IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (V) AGREES THAT ANY GRANTOR OR
SECURED PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH GRANTOR OR SECURED PARTY IN THE
COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES THAT THE PROVISIONS OF THIS
SECTION 28 RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE
TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1402 OR OTHERWISE.

 

20

--------------------------------------------------------------------------------


 

SECTION 29.                          Waiver of Jury Trial.

 

EACH GRANTOR AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. 
EACH GRANTOR AND SECURED PARTY ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR GRANTORS AND SECURED PARTY TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT GRANTORS AND SECURED PARTY HAVE ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR
RELATED FUTURE DEALINGS.  EACH GRANTOR AND SECURED PARTY FURTHER WARRANT AND
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 29 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

SECTION 30.                          Counterparts.

 

This Agreement and any amendments, waivers, consent or supplements hereto or in
connection herewith may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered, including by facsimile, shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

SECTION 31.                          Definitions.

 

(a)                                  Each capitalized term utilized in this
Agreement that is not defined in the Credit Agreement or in this Agreement, but
that is defined in the UCC, including the categories of Collateral listed in
Section 1 hereof, shall have the meaning set forth in Articles 1, 8 or 9 of the
UCC.

 

(b)                                 In addition, the following terms used in
this Agreement shall have the following meanings:

 

“Additional Grantor” means a Subsidiary of Company that becomes a party hereto
after the date hereof as an additional Grantor by executing a Counterpart.

 

21

--------------------------------------------------------------------------------


 

 “Beneficiary” means Administrative Agent, and each Lender and each Swap
Counterparty.

 

“Collateral” has the meaning set forth in Section 1 hereof.

 

“Collateral Account” means the “Hexcel Corporation Collateral Account”
established pursuant to Section 11.

 

“Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued to or applied for thereon by any Grantor in the United
States and any state thereof and in foreign countries (including, without
limitation, the United States registrations set forth on Schedule 10 annexed
hereto, as the same may be amended pursuant hereto from time to time).

 

“Copyright Rights” means all common law and other rights of any Grantor in and
to the Copyrights in the United States and any state thereof and in foreign
countries including all copyright licenses (but with respect to such copyright
licenses, only to the extent permitted by such licensing arrangements), the
right (but not the obligation) to renew and extend Copyright Registrations and
any such rights and to register works protectable by copyright and the right
(but not the obligation) to sue for past, present and future infringements of
the Copyrights and any such rights.

 

“Copyrights” means copyrights of any Grantor in various published and
unpublished works of authorship including, without limitation and, to the extent
copyrightable, computer programs, computer data bases, other computer software
layouts, drawings, designs, writings, and formulas (including, without
limitation, the works which are the subject of United States registrations set
forth on Schedule 10 annexed hereto, as the same may be amended pursuant hereto
from time to time).

 

“Counterpart” means a counterpart to this Agreement entered into by a Subsidiary
of Company pursuant to Section 21 hereof.

 

“Credit Agreement” has the meaning set forth in the Preliminary Statements of
this Agreement.

 

“Domestic Foreign Holding Company” has the meaning set forth in the Credit
Agreement.

 

“Equity Interests” means all shares of stock, partnership interests, interests
in Joint Ventures, limited liability company interests and all other equity
interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.

 

“Event of Default” means any Event of Default as defined in the Credit Agreement
or, after payment in full of all Obligations under the Credit Agreement and the
other Loan Documents, the cancellation or expiration of all Letters of Credit
and the termination of the Commitments, the occurrence of an Early Termination
Date (as defined in a Master Agreement

 

22

--------------------------------------------------------------------------------


 

in the form prepared by the International Swap and Derivatives Association, Inc.
or a similar event under any similar swap agreement) under any Lender Swap
Agreement.

 

“Excluded Property” means the convertible debt securities termed an “obligations
remboursables en actions” issued by Hexcel Holdings SAS (and any additional such
convertible debt securities issued by Hexcel Holdings SAS) and all agreements
and documents directly related thereto.

 

“Foreign Corporation” has the meaning set forth in the Credit Agreement.

 

“Foreign Subsidiary” has the meaning set forth in the Credit Agreement.

 

“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.

 

“Intellectual Property Collateral” means, with respect to any Grantor all right,
title and interest (including rights acquired pursuant to a license or otherwise
but only to the extent permitted by agreements governing such license or other
use) in and to all

 

(a)                                  Copyrights, Copyright Registrations and
Copyright Rights, and all renewals and extensions thereof, throughout the world;

 

(b)                                 Patents;

 

(c)                                  Trademarks, Trademark Registrations, the
Trademark Rights and goodwill of such Grantor’s business connected with and
symbolized by the Trademarks;

 

(d)                                 all trade secrets, trade secret rights,
including, but not limited to, trade secrets in know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas, and all other proprietary information; and

 

(e)                                  all proceeds thereof (such as, by way of
example and not by limitation, license royalties and proceeds of infringement
suits).

 

“IP Supplement” means an IP Supplement, substantially in the form of Exhibit V
annexed hereto.

 

“Lender Swap Agreement” means an Interest Rate Agreement, Currency Agreement or
other swap agreement between Company or a Subsidiary of Company and a Swap
Counterparty.

 

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including, without
limitation, the United States patents and United States patent applications set
forth on Schedule 9 annexed

 

23

--------------------------------------------------------------------------------


 

hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all re-issues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.

 

“Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 7 annexed hereto and issued by
the obligors named therein, the Instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor; provided that (1)
Indebtedness owing to a Grantor by a Person that is not a Grantor and which has
a stated principal amount of less than $1,000,000 shall not constitute Pledged
Debt hereunder and (2) for the avoidance of doubt, the Excluded Property shall
not constitute Pledged Debt.

 

“Pledged Equity” means all Equity Interests issued by Material Subsidiaries of
Company now or hereafter owned by a Grantor, including all securities
convertible into, and rights, warrants, options and other rights to purchase or
otherwise acquire, any of the foregoing, including those owned on the date
hereof and set forth on Schedule 6 annexed hereto, the certificates or other
instruments representing any of the foregoing and any interest of such Grantor
in the entries on the books of any securities intermediary pertaining thereto
and all distributions, dividends and other property received, receivable or
otherwise distributed in respect of or exchanged therefor; provided that (1)
Equity Interests described in clauses (i) and (ii) of the final paragraph of
Section 1 hereof shall not constitute Pledged Equity and (2) for the avoidance
of doubt, the Excluded Property shall not constitute Pledged Equity.

 

“Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.

 

“Requisite Obligees” means either (i) Requisite Lenders, or (ii) after payment
in full of all Obligations under the Credit Agreement and the other Loan
Documents (other than Unasserted Obligations), the cancellation or expiration of
all Letters of Credit and the termination of the Commitments, the holders of a
majority of the aggregate amount then due and payable (exclusive of expenses and
similar payments but including any early termination payments then due) under
Lender Swap Agreements (including Lender Swap Agreements that have been
terminated).

 

“Restricted Patents” means the Patents set forth on Schedule 14 annexed hereto.

 

“Secured Obligations” has the meaning set forth in Section 2 hereof.

 

“Securities Collateral” means, with respect to any Grantor, the Pledged Equity
and the Pledged Debt in which such Grantor has an interest.

 

“Swap Counterparty” means a Person that enters into a swap agreement with
Company or a Subsidiary and is a Lender or an Affiliate of a Lender at the time
such agreement is entered into.

 

“Trademark Registrations” means all registrations for Trademarks that have been
or may hereafter be issued or applied for by any Grantor in the United States
and any state thereof

 

24

--------------------------------------------------------------------------------


 

and in foreign countries (including, without limitation, the United States
registrations and United States applications set forth on Schedule 8 annexed
hereto).

 

“Trademark Rights” means all common law and other rights of any Grantor (but in
no event any of the obligations) in and to the Trademarks in the United States
and any state thereof and in foreign countries.

 

“Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
United States trademarks specifically set forth on Schedule 8 annexed hereto).

 

“UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as in effect from time to time, in the State of New York.

 

[Remainder of page intentionally left blank]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

HEXCEL CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Ira J. Krakower

 

 

 

 

Name:

Ira J. Krakower

 

 

 

Title:

Senior Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

Two Stamford Plaza

 

 

281 Tresser Boulevard

 

 

Stamford, Connecticut 06901

 

 

 

 

 

 

 

 

Each of the entities listed on Schedule A annexed
hereto

 

 

 

 

 

 

 

 

By:

/s/ Ira J. Krakower

 

 

 

 

on behalf of each of the entities listed on

 

 

 

Schedule A annexed hereto

 

 

 

 

 

 

 

Name: Ira J. Krakower

 

 

 

Title: Secretary

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

as Administrative Agent and as Secured Party

 

 

 

 

 

 

 

 

By:

/s/ Susan LeFevre

 

 

 

 

Name:

Susan LeFevre

 

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Paul O’Leary

 

 

 

 

Name:

Paul O’Leary

 

 

 

Title:

Vice President

 

 

 

 

 

Notice Address:

 

 

 

 

 

60 Wall Street

 

 

MS NYC60-4305

 

 

New York, NY 10005

 

 

Attn: Marguerite Sutton

 

 

(212) 280-6150

 

 

--------------------------------------------------------------------------------